DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the format of the specification is not in compliance with current U.S. practice (e.g., missing section headings).  
Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 11-12, 15-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hopkins et al. ‘226 (US 2010/0242226 A1).
Regarding claim 1, Hopkins et al. shows a door stop (10) comprising a hanger part (the cord tied to bores 51, [0021]), a door stop part (20, 30, 40), the door stop having a first door stop formation (20), a second door stop formation (30), the first stop formation is below the second stop formation in a hanging position, the first door formation is of a first door-stopping size (thinner, figs. 10-11) which stops the door in a first open angle, the second door stop formation is of a second door-stopping size (thicker, figs. 10-11) which stops the door in a 
 As to claim 6, the first door stop formation (20) has a curved outer surface (see section 27 of fig. 4).
As to claim 7, the first door stop formation tapers outwardly in a direction away from the second door stop formation (fig. 4, and [0020]). 
As to claim 8, the first door stop formation is a one-piece first door stop formation.
As to claim 11, the first door stop formation has a friction-increasing outer surface (23).
As to claim 12, the friction-increasing outer surface is a plurality of longitudinal extending splines (23).
As to claim 15, the second door stop formation has a finger-gripping recess (“42”, fig. 2).

As to claim 17, the hanger part is a length of flexible material (“lengths of cord”, [0021]).
As to claim 19, the hanger part is separate from the door stop part and in which the hanger part is connected to the door stop part by connecting means (inherent structure such as a knot or loop of the cord, [0021]).
As to claim 20, the fastener means ([0021], “carabiners and other connecters”) secures the door stop above the bottom of the door.
As to claim 21, the fastener is removable fastener means and comprises a hook formation (carabiners having a hook formation) for removably hooking over an upper hinge connecting the door to the doorframe.

Claims 1-3, 6, 9-10, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sargent et al. ‘253 (1,117,253).
Regarding claim 1, Sargent et al. shows a door stop having a hanger part (18), a door stop part (14, 10) having a first door stop formation (14), a second door stop formation (10), the first stop formation is below the second stop formation in a hanging position, the first door formation is of a first door-stopping 
As to claim 2, the second door stop formation is longer than the first stop formation (fig. 3).
As to claim 3, the second door stop formation is a rod (10) which is cylindrical in cross section.
As to claim 6, the first door stop formation (14) has a curved outer surface (fig. 5).
As to claim 9, the first door stop formation is a two-piece formation (including outer disk 14 and inner metal rod within the central opening of the disk, see phantom line of fig. 14).
As to claim 10, the outer piece (disk 14) is a sliding fit over the inner piece (metal rod).

As to claim 17, the hanger part is a length of flexible material (flexible is a relative term. Metal wire is flexible).
As to claim 20, fastener means (13) secures the door stop above the bottom of the door.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al. ‘226 in view of Barnes ‘471 (5,027,471).
Hopkins et al. discloses the invention as claimed but for the first door stop formation having a first door-stopping size that stops the door between an open angle of 60°-80° and the second door stop formation having a second door-stopping size that stops the door between an open angle of 20°-30°.  Barnes .  In re Aller, 105 USPQ 233.
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al. ‘226 in view of Brown ‘350 (US 10,113,350 B2).
Hopkins et al. discloses the invention as claimed except for the length of the door stop part being approximately half the total length of the door stop or the stop part being 24cm and the total length being 50-55cm long.  Brown teaches a cord (101) tied to the door stop to prevent loss of the door stop and provide a more efficient means of repeated use of the door stop (col. 1, lines 41-48).  Brown further specifies that the cord can be of any length suitable for In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:
0485613 (Deane) shows a door stop placed over a hinge pin.  The slots of the door stop enable the door to be held in various positions.
US 6,616,128 B2 (Selzer) shows a door stop that can be paired with another door stop to keep the door in various positions.
US 9,347,251 B1 (Lewis) shows a door stop having a lower door stop part connected to a hook formation to be inserted in the hinge area to keep the door open.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
September 22, 2021